Exhibit 10.10.2

SECOND AMENDMENT TO AMENDED AND RESTATED COLLATERAL LOAN AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED COLLATERAL LOAN AGREEMENT (the
“Amendment”), is made as of this 3rd day of June, 2011, by and among CNL INCOME
EAGL SOUTHWEST GOLF, LLC, a Delaware limited liability company (“CNL
Southwest”), CNL INCOME EAGL WEST GOLF, LLC, a Delaware limited liability
company (“CNL West”), CNL INCOME EAGL NORTH GOLF, LLC, a Delaware limited
liability company (“CNL North”), CNL INCOME EAGL MIDWEST GOLF, LLC, a Delaware
limited liability company (“CNL Midwest”) CNL INCOME EAGL MIDEAST GOLF, LLC, a
Delaware limited liability company (“CNL Mideast”; CNL Southwest, CNL West, CNL
North, CNL Midwest, and CNL Mideast, each individually, a “Borrower”, and
collectively, “Borrowers”), CNL GATLINBURG PARTNERSHIP, LP, a Delaware limited
partnership (“Gatlinburg Obligor”), and THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, a New Jersey corporation (“Lender”).

RECITALS:

This Amendment is entered into on the basis of the following facts,
understandings and intentions of the parties:

A. Lender has made certain loans to Borrowers in the aggregate original
principal sum of One Hundred Forty Million and No/100 Dollars ($140,000,000.00)
(collectively, the “Loans”, and each, a “Loan”), secured by, among other things,
certain properties owned by Borrowers, as more particularly identified in the
Original Loan Agreement (defined below).

B. Lender, Borrowers and Gatlinburg Obligor are the current parties to that
certain Collateral Loan Agreement dated as of January 25, 2008 by and among
Borrowers and Lender, as the same has been amended and restated pursuant to that
certain Amended and Restated Collateral Loan Agreement dated as of August 17,
2010 by and among Borrowers, Gatlinburg Obligor and Lender, and as amended by
that certain First Amendment to Amended and Restated Collateral Loan Agreement
dated as of April 5, 2011 by and among Borrowers, Gatlinburg Obligor and Lender
(such Collateral Loan Agreement, as so amended and restated, and as so amended,
is hereinafter referred to as the “Original Loan Agreement”), which Original
Loan Agreement governs certain terms and conditions of the Loans. Capitalized
terms used in this Amendment but not defined herein shall have the meaning
ascribed to them in the Original Loan Agreement.

C. Borrowers and Gatlinburg Obligor have requested that Lender modify the terms
of the Loans in certain respects, including, without limitation, the extension
of the Maturity Date (as defined in the Notes) to February 5, 2017 (such
transaction, the “Loan Modification Transaction”), and, in exchange for a
partial paydown of the outstanding principal balance of the Loans made by
Borrowers on April 5, 2011, and other good and valuable consideration, Lender is
willing to enter into the Loan Modification Transaction in accordance with the
terms of (i) this Amendment, and (ii) all other documents, instruments and
agreements required by Lender to be executed and/or and delivered in connection
with the Loan Modification Transaction (such documents, instruments and
agreements, collectively, the “Loan Modification Documents”).

D. Lender, Borrowers and Gatlinburg Obligor wish to enter into this Amendment to
document the modification of certain terms of the Original Loan Agreement in
connection with the consummation of the Loan Modification Transaction.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the foregoing recitals, and the mutual
covenants and promises of the parties contained in this Amendment, Borrowers,
Gatlinburg Obligor and Lender agree as follows:

1. Recitals. The foregoing recitals shall be fully incorporated into the
substance of this Amendment and for all purposes made part hereof. Unless
otherwise defined herein, all defined terms used in this Amendment shall have
the same meanings ascribed to such terms in the Original Loan Agreement.

2. Amendments to Original Loan Agreement. The Original Loan Agreement is hereby
amended as follows:

2.1 The term “Agreement” as defined in Section 1.2 [General Terms] of the
Original Loan Agreement shall henceforth mean and refer to the Original Loan
Agreement as modified and amended by this Amendment, and as it may be further
amended, restated, supplemented, replaced or otherwise modified from time to
time.

2.2 The terms “Collateral Documents”, “Environmental Indemnity”, “ERISA
Indemnity”, “Fraudulent Conveyance Indemnity”, “Loan Documents”, and “Secured
Guaranty” as defined in Section 1.2 [General Terms] of the Original Loan
Agreement shall henceforth mean and refer to the same as modified and amended by
the Loan Modification Documents, and as the same may be further amended,
restated, supplemented, replaced or otherwise modified from time to time.

2.3 The term “Notes” as defined in Section 1.2 [General Terms] of the Original
Loan Agreement is hereby deleted in its entirety and replaced with the following
in lieu thereof:

““Notes” means, collectively, each of (i) that certain Promissory Note (Arizona)
dated as of January 25, 2008, in the original principal amount of
$64,700,000.00, executed by CNL Southwest, as maker, and payable to Lender or
its order, as amended by that certain First Amendment to Promissory Note
(Arizona) dated August 17, 2010, as further amended by that certain Second
Amendment to Promissory Note (Arizona) dated June 3, 2011 (as so amended, and as
the same may hereafter be amended, restated, replaced, supplemented or otherwise
modified from time to time the “Arizona Note”), (ii) that certain Promissory
Note (Colorado) dated as of January 25, 2008, in the original principal amount
of $10,400,000.00, executed by CNL West, as maker, and payable to Lender or its
order, as amended by that certain First Amendment to Promissory Note (Colorado)
dated August 17, 2010, as further amended by that certain Second Amendment to
Promissory Note (Colorado) dated June 3, 2011 (as so amended, and as the same
may hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time the “Colorado Note”), (iii) that certain Promissory Note
(Illinois) dated as of January 25, 2008, in the original principal amount of
$23,800,000.00, executed by CNL North, as maker, and payable to Lender or its
order, as amended by that certain First Amendment to Promissory Note (Illinois)
dated August 17, 2010, as further amended by that certain Second Amendment to
Promissory Note (Illinois) dated June 3, 2011 (as so amended, and as the same
may hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time the “Illinois Note”), (iv) that certain Promissory Note

 

2



--------------------------------------------------------------------------------

(Kansas) dated as of January 25, 2008, in the original principal amount of
$7,700,000.00, executed by CNL Midwest, as maker, and payable to Lender or its
order, as amended by that certain First Amendment to Promissory Note (Kansas)
dated August 17, 2010, as further amended by that certain Second Amendment to
Promissory Note (Kansas) dated June 3, 2011 (as so amended, and as the same may
hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time the “Kansas Note”), (v) that certain Promissory Note
(Minnesota) dated as of January 25, 2008, in the original principal amount of
$7,200,000.00, executed by CNL North, as maker, and payable to Lender or its
order, as amended by that certain First Amendment to Promissory Note (Minnesota)
dated August 17, 2010, as further amended by that certain Second Amendment to
Promissory Note (Minnesota) dated June 3, 2011 (as so amended, and as the same
may hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time the “Minnesota Note”), (vi) that certain Promissory Note
(Maryland) dated as of January 25, 2008, in the original principal amount of
$14,000,000.00, executed by CNL Mideast, as maker, and payable to Lender or its
order, as amended by that certain First Amendment to Promissory Note (Maryland)
dated August 17, 2010, as further amended by that certain Second Amendment to
Promissory Note (Maryland) dated June 3, 2011 (as so amended, and as the same
may hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time the “Maryland Note”), (vii) that certain Promissory Note
(Nevada) dated as of January 25, 2008, in the original principal amount of
$5,400,000.00, executed by CNL West, as maker, and payable to Lender or its
order, as amended by that certain First Amendment to Promissory Note (Nevada)
dated August 17, 2010, as further amended by that certain Second Amendment to
Promissory Note (Nevada) dated June 3, 2011 (as so amended, and as the same may
hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time the “Nevada Note”), and (viii) that certain Promissory Note
(Oklahoma) dated as of January 25, 2008, in the original principal amount of
$6,800,000.00, executed by CNL Midwest, as maker, and payable to Lender or its
order, as amended by that certain First Amendment to Promissory Note (Oklahoma)
dated August 17, 2010, as further amended by that certain Second Amendment to
Promissory Note (Oklahoma) dated June 3, 2011 (as so amended, and as the same
may hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time the “Oklahoma Note”), as any of the foregoing may hereafter be
amended, restated, replaced, supplemented or otherwise modified from time to
time.”

2.4 Section 11 [Provision Regarding Additional Recourse Obligations] of the
Original Loan Agreement is hereby deleted and replaced with the following in
lieu thereof:

 

  “11. [INTENTIONALLY OMITTED].”

2.5 Exhibit A to the Original Loan Agreement is hereby deleted in its entirety
and replaced with Exhibit A attached to this Amendment in lieu thereof.

3. Definition of Collateral Loan Agreement and Other Loan Documents. From and
after the date hereof, the definition of and all references in the Loan
Documents to the “Collateral Loan Agreement” or the “Loan Agreement” are hereby
modified to mean and refer to the Original Loan Agreement as amended by this
Amendment, and as the same may be further amended, restated, supplemented,
replaced or otherwise modified from time to time. All references to any of the
other “Loan Documents”, individually or collectively, contained in each of the
Loan Documents are hereby modified to mean and refer to such other Loan
Documents, individually or collectively as the context requires, as amended by
the Loan Modification Documents, and as the same may be further amended,
restated, supplemented, replaced or otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

4. Reaffirmation. As amended and modified hereby, the Original Loan Agreement
and the other Loan Documents shall remain in full force and effect, and all
covenants, agreements, warranties, representations and other terms and
provisions thereof, as the same have been amended by this Amendment, are
ratified, confirmed, reaffirmed and republished.

5. No Novation. The parties do not intend this Amendment nor the Loan
Modification Transaction to be, and this Amendment and the Loan Modification
Transaction hereby shall not be construed to be, a novation of any of the
obligations owing by Borrowers under or in connection with the Notes, the
Mortgages and other Loan Documents. Further, the parties do not intend this
Amendment nor the Loan Modification Transaction to affect the priority of any of
Lender’s liens in any of the collateral securing the Notes in any way,
including, but not limited to, the liens, security interests, rights and
encumbrances created by the Mortgages and the other Loan Documents.

6. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors, successors in title and assigns, subject, however, to all
restrictions on transfer and encumbrance set forth in the Original Loan
Agreement as amended by this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES BEGIN ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by Lender, Borrowers
and Gatlinburg Obligor as of the day and year first above written.

 

BORROWERS:       CNL SOUTHWEST:     CNL MIDWEST: CNL INCOME EAGL SOUTHWEST GOLF,
LLC, a Delaware limited liability company     CNL INCOME EAGL MIDWEST GOLF, LLC,
a Delaware limited liability company By:  

/s/ Holly Greer[SEAL]

    By:  

/s/ Holly Greer[SEAL]

Name:   Holly Greer     Name:   Holly Greer Title:   Senior Vice President    
Title:   Senior Vice President CNL WEST:     CNL MIDEAST: CNL INCOME EAGL WEST
GOLF, LLC, a Delaware limited liability company     CNL INCOME EAGL MIDEAST
GOLF, LLC, a Delaware limited liability company By:  

/s/ Holly Greer[SEAL]

    By:  

/s/ Holly Greer[SEAL]

Name:   Holly Greer     Name:   Holly Greer Title:   Senior Vice President    
Title:   Senior Vice President CNL NORTH:       CNL INCOME EAGL NORTH GOLF, LLC,
a Delaware limited liability company       By:  

/s/ Holly Greer[SEAL]

      Name:   Holly Greer       Title:   Senior Vice President      

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED

COLLATERAL LOAN AGREEMENT]

 

GATLINBURG OBLIGOR: CNL GATLINBURG PARTNERSHIP, LP, a Delaware limited
partnership By:   CNL Gatlinburg GP Corp., a Delaware corporation, its general
partner   By:  

/s/ Holly Greer[SEAL]

  Name:   Holly Greer   Title:   Senior Vice President     [CORPORATE SEAL]

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED

COLLATERAL LOAN AGREEMENT]

 

LENDER: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation
By:  

/s/ Michael G. Dornan

Name:   Michael G. Dornan Title:   Vice President [CORPORATE SEAL]

 

7



--------------------------------------------------------------------------------

Exhibit A

Allocated Loan Amounts for Individual Properties

[Intentionally Omitted]